TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00134-CR


Kenneth Anthony Hopple, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 9686, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING






Kenneth Anthony Hopple pleaded guilty to two counts of indecency with a child by
contact.  See Tex. Pen. Code Ann. § 21.11 (West Supp. 2002).  On July 12, 2001, the district court
sentenced him to fifteen years' imprisonment.  The time for perfecting appeal expired on August 13,
2001.  Tex. R. App. P. 26.2(a)(1).

On December 18, 2001, Hopple filed a pro se motion for out-of-time appeal.  Under
the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).  The proper procedure for
obtaining an out-of-time appeal is a post-conviction writ of habeas corpus.  See Tex. Code Crim.
Proc. Ann. art. 11.07 (West Supp. 2002).  

The appeal is dismissed.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel 
Dismissed for Want of Jurisdiction
Filed:   March 21, 2002
Do Not Publish